            Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 1 of 18



1    GREGORY S. GILCHRIST (State Bar No. 111536)
     ggilchrist@kilpatricktownsend.com
2    GIA L. CINCONE (State Bar No. 141668)
     gcincone@kilpatricktownsend.com
3    RYAN BRICKER (State Bar No. 269100)
     rbricker@kilpatricktownsend.com
4    KILPATRICK TOWNSEND & STOCKTON LLP
     Two Embarcadero Center, Suite 1900
5    San Francisco, California 94111
     Telephone: (415) 576 0200
6    Facsimile: (415) 576 0300
7    ERICA C. CHANIN (pro hac vice pending)
     echanin@kilpatricktownsend.com
8    KILPATRICK TOWNSEND & STOCKTON LLP
     1100 Peachtree Street NE, Suite 2800
9    Atlanta, Georgia 30309
     Telephone: (404) 815-6500
10   Facsimile: (404) 815-6555
11   Attorneys for Plaintiff
     THE CLOROX COMPANY
12

13                                      UNITED STATES DISTRICT COURT
14                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   THE CLOROX COMPANY,                                 Case No. 21-cv-855
     a Delaware Corporation,
16                                                       COMPLAINT FOR TRADEMARK
                           Plaintiff,                    INFRINGEMENT, UNFAIR COMPETITION,
17                 v.                                    AND DILUTION (INJUNCTIVE RELIEF
                                                         SOUGHT)
18   COLEMERG PRODUCTS LLC,
     a New Jersey limited liability company,             JURY TRIAL DEMAND
19   and MEHMET TEPE, an individual,
20
                           Defendants.
21

22          This lawsuit is necessary to stop Defendants Colemerg Products LLC and Mehmet Tepe

23   (collectively, “Colemerg”) from what appears to have been an opportunistic attempt to exploit the

24   increased need for disinfectant products during the COVID-19 coronavirus pandemic and reported

25   shortages of genuine products made by The Clorox Company (“Clorox” or “Plaintiff”), including

26   Clorox disinfecting wipes that are EPA-approved to kill coronavirus on hard surfaces. Since the

27   pandemic started, Colemerg began using packaging that replicates Clorox’s famous Diamond Logo

28   for cleaning wipes that compete with Clorox’s, and nakedly trade on the reputation and goodwill that
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                                   -1-
             Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 2 of 18



1    Clorox has built in its Diamond Logo over more than 100 years.

2            Clorox complains against Colemerg as follows:

3                   JURISDICTION, VENUE AND INTRA-DISTRICT ASSIGNMENT

4            1.      Plaintiff Clorox’s claims arise under the Trademark Act of 1946 (the Lanham Act), as

5    amended by the Trademark Dilution Revision Act of 2006 (15 U.S.C. §§ 1051, et seq.). This Court

6    has jurisdiction over such claims pursuant to 28 U.S.C. §§ 1338(a) and 1338(b) (trademark and unfair

7    competition), 28 U.S.C. § 1331 (federal question) and 15 U.S.C. § 1121 (Lanham Act). This Court

8    has supplemental jurisdiction over the remaining state law claims under 28 U.S.C. § 1367.

9            2.      Clorox is informed and believes that venue is proper in this Court under 28 U.S.C.

10   § 1391(b) because Colemerg transacts affairs in this district and because a substantial part of the

11   events giving rise to the claims asserted arose in this district.

12           3.      Intra-district assignment to any division of the Northern District is proper under Local

13   Rule 3-2(c) and the Assignment Plan of this Court as an “Intellectual Property Action.”

14                                                    PARTIES

15           4.      Plaintiff The Clorox Company (“Clorox”) is a Delaware Corporation headquartered in

16   Oakland, California. Since 1913, Clorox has manufactured, marketed and sold a variety of cleaning

17   and disinfectant products to consumers and businesses.

18           5.      Clorox is informed and believes that Defendant Colemerg Products LLC is a New

19   Jersey company headquartered at 480 Main Avenue, Wallington, NJ 07057.

20           6.      On information and belief, Defendant Mehmet Tepe is an individual domiciled at 5700

21   Braxton Dr., #160, Houston, TX 77036, and is the owner of Colemerg Products LLC. On October 15,

22   2020, Mr. Tepe applied, as an individual, to register the COLEMERG mark with a diamond design

23   that is nearly identical to Clorox’s Diamond Logo, covering antibacterial hand soaps, antibacterial

24   wipes, and disinfectant wipes (Serial No. 90257339).

25           7.      Colemerg promotes and sells a variety of cleaning products that bear replicas of

26   Clorox’s Diamond Logo throughout the United States, including in this judicial district, via its website

27   at www.colemergproducts.com, and third party retailers such as Walmart, Sears, and Meijer. .

28   ///
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                                        -2-
            Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 3 of 18



1                      FACTS AND ALLEGATIONS COMMON TO ALL CLAIMS

2           8.      Clorox was founded in 1913 in Oakland, California, as The Electro-Alkaline Company.

3    Using $100 seed money from each of five investors, Clorox began manufacturing industrial bleach,

4    which was delivered to local businesses by horse-drawn wagon. As demand for household bleach

5    grew, so did Clorox’s manufacturing and distribution capabilities, as well as its renown among

6    consumers. The United States Supreme Court has noted that as far back as 1957, Clorox’s sales of

7    household liquid bleach reached close to $40 million annually and its share of the household liquid

8    bleach market was almost 50%. Clorox’s flagship product enjoyed widespread popularity and regard.

9    For example, the Milwaukee Journal of March 15, 1950, touted Clorox’s effectiveness and

10   dependability, and concluded that Clorox was “a ‘must’” on anyone’s housekeeping list.

11          9.      Clorox marks its cleaning products with a set of trademarks that are famous around the

12   world, including the CLOROX® trademark, and its famous Diamond Logo (the “CLOROX

13   DIAMOND Mark”). The CLOROX DIAMOND Mark, shown below with the CLOROX word mark

14   inset, was adopted in 1914. It was created by Abel Hamlet, and has been used across the company’s

15   line of bleach and cleaning products for more than a century.

16

17

18

19

20

21

22          10.     Over the years, Clorox has used its famous CLOROX DIAMOND Mark across its

23   product lines. Examples of Clorox’s use are in the table below.

24   ///
25   ///

26   ///
     ///
27
     ///
28
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                                      -3-
            Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 4 of 18



1

2

3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21
            11.      Clorox annually has spent great amounts of time, money, and effort advertising and
22
     promoting the products on which these trademarks are used. CLOROX® liquid bleach has been
23
     advertised on television since the 1950s, and has been advertised extensively in print media for more
24
     than a century. Clorox has advertised its CLOROX® and CLOROX DIAMOND Mark branded
25
     products at a high level ever since, and its marketing programs now incorporate the full range of
26
     internet and social media advertising in addition to an expanded presence in more traditional
27
     advertising venues. Clorox’s retail presence assures that these advertisements will be reinforced with
28
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                                     -4-
             Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 5 of 18



1    consumers every time they visit the wide range of stores that carry Clorox’s household products,

2    including grocery stores, big box retailers, and household supply companies.

3            12.       In the almost 100 years since its flagship product was introduced, Clorox has sold

4    billions of dollars’ worth of its CLOROX® brand products all over the world. As a result of Clorox’s

5    substantial and longstanding use of the mark, the CLOROX® trademark and CLOROX DIAMOND

6    Mark are famous, enjoy extremely strong consumer recognition, and are recognized around the world

7    by consumers as signifying high quality household products.

8            13.       It has been part of Clorox’s mission for years to help communities, frontline

9    personnel and vulnerable populations in times of global health crises and natural disasters. To date,

10   The Clorox Company, its brands, and Foundation have contributed over $14 million to COVID-19

11   relief in the U.S. and $16 million globally, via product donations and grants to local nonprofits and

12   national organizations supporting caregivers on the frontlines of COVID-19, including Direct Relief,

13   CDC Foundation Emergency Response Fund and the American Red Cross. These donations are part

14   of Clorox’s longstanding history of providing support to public health organizations.

15           14.       During the global COVID-19 pandemic, consumers around the world have turned to

16   Clorox to fill the increased need for cleaning and sanitization products – including Disinfecting Wipes

17   marked with the trusted CLOROX DIAMOND mark – based on the reputation Clorox has earned for

18   providing high-quality, safe, effective products over decades. While millions of units of Clorox’s

19   Disinfecting Wipes have reached retail shelves and consumers’ homes, demand has remained

20   extraordinarily high. As a result, Clorox has worked tirelessly to expand its capacity and meet

21   consumers’ needs, including by running its manufacturing facilities 24/7; adding more than 12 new

22   suppliers to help maximize product output; and of course, taking care of its frontline teams, who are

23   critical to the overall effort.

24           The CLOROX DIAMOND Mark

25           15.       Clorox owns registered and common law rights in its famous CLOROX DIAMOND

26   Mark. Clorox has used the mark continuously in interstate commerce for more than a century on a

27   variety of cleaning and household products, including bleach, household cleaners, disinfectants,

28   sanitizers, and anti-bacterial products. Clorox is the exclusive owner of numerous trademark
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                                        -5-
            Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 6 of 18



1    registrations worldwide for the CLOROX DIAMOND Mark – and a variety of trademarks that

2    incorporate the CLOROX DIAMOND Mark – as well, including those listed in the table below, all of

3    which are valid, subsisting, and have been continuously used since on or before their first-use dates.

4    Registration Number / Goods and Mark                                     Application/Registration
5    Services                                                                 Dates
     Reg. No. 2942482                                                         Filed: Apr. 29, 2002
6    HOUSEHOLD AND LAUNDRY                                                    Registered: Apr. 19, 2005
     BLEACH; LIQUID ALL FABRIC
7    BLEACH; [BLEACHING
     POWDER]; FLOOR CLEANERS;
8
     ALL-PURPOSE HOUSEHOLD
9    CLEANERS; LAUNDRY SOIL
     AND STAIN REMOVER; TOILET
10   BOWL CLEANER; AUTOMATIC
     TOILET BOWL CLEANER;
11   [FABRIC REFRESHER];
     DISPOSABLE WIPES
12
     IMPREGNATED WITH
13   DISINFECTING CHEMICALS FOR
     HOUSEHOLD CLEANING USE in
14   Class 3
     ALL-PURPOSE DISINFECTANTS;
15   GENERAL PURPOSE
     GERMICIDE; ALL-PURPOSE
16
     DISINFECTANT SPRAY; TOILET
17   BOWL DISINFECTANT in Class 5
     DISPOSABLE PAPER CLEANING
18   CLOTHS FOR CLEANING HARD
     SURFACES in Class 16
19

20   Reg. No. 1734257                                                         Filed: May 1, 1989
     BLEACH FOR LAUNDRY USE in                                                Registered: Nov. 24, 1992
21   Class 3

22

23

24

25

26

27

28
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                                      -6-
            Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 7 of 18


     Registration Number / Goods and Mark                     Application/Registration
1    Services                                                 Dates
2    Reg. No. 1485837                                         Filed: Feb. 19, 1987
     LAUNDRY BLEACH in Class 3                                Registered: Apr. 26, 1988
3

4

5

6
     Reg. No. 4313825         CLOROX HEALTHCARE               Filed: July 21, 2011
7    ALL PURPOSE CLEANING                                     Registered: Apr. 2, 2013
     PREPARATIONS; DISPOSABLE
8    WIPES IMPREGNATED WITH
     CLEANING CHEMICALS OR
9    COMPOUNDS FOR INDUSTRIAL
     AND COMMERCIAL USE;
10
     DISPOSABLE WIPES
11   IMPREGNATED WITH
     CLEANSING CHEMICALS OR
12   COMPOUNDS FOR HOUSEHOLD
     USE in Class 3
13

14   Reg. No. 4321217          CLOROX PROFESSIONAL            Filed: Sept. 28, 2012
     ALL PURPOSE CLEANING                                     Registered: Apr. 16, 2013
15   PREPARATIONS in Class 3
     ALL PURPOSE DISINFECTANTS
16   FOR REMOVAL OF MOLD AND
     MILDEW STAINS in Class 5
17

18   Reg. No. 4553110        CLOROX                           Filed: June 6, 2013
     DISPOSABLE WIPES                                         Registered: June 14, 2014
19   IMPREGNATED WITH
     CLEANSING CHEMICALS OR
20   COMPOUNDS FOR HOUSEHOLD
     USE in Class 3
21

22

23   Reg. No. 4663036          CLOROX CARE CONCEPTS           Filed: May 9, 2014
     ALL-PURPOSE DISINFECTING                                 Registered: Dec. 30, 2014
24   AND DEODORIZING SPRAY;
25   HAND SANITIZER; MEDICATED
     RASH RELIEF OINTMENT in
26   Class 5

27

28
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                    -7-
            Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 8 of 18


     Registration Number / Goods and Mark                     Application/Registration
1    Services                                                 Dates
2    Reg. No. 4687529                CLOROX CARE CONCEPTS     Filed: May 9, 2014
     MOISTURIZING SKIN LOTION;                                Registered: Feb. 17, 2015
3    HAND SOAP; SHAMPOO;
     CLEANING SPRAY FOR
4    PERSONAL USE, NAMELY,
     BODY SPRAY USED AS A
5
     PERSONAL GERMICIDAL
6    DEODORANT; DISPOSABLE
     WIPES IMPREGNATED WITH A
7    SKIN CLEANSER; DISPOSABLE
     WIPES IMPREGNATED WITH
8    CLEANSING CHEMICALS OR
     COMPOUNDS FOR HOUSEHOLD
9
     USE WITH AND WITHOUT
10   BLEACH; GERMICIDAL BLEACH
     FOR HOUSEHOLD USE;
11   GERMICIDAL BLEACH SPRAY
     FOR HOUSEHOLD USE;
12   GERMICIDAL NON-BLEACH
     SPRAY FOR HOUSEHOLD USE;
13
     STAIN REMOVER in Class 3
14
     Reg. No. 5617765               CLOROX                    Filed: Sept. 29, 2015
15   HAND-SANITIZING                                          Registered: Nov. 27, 2018
     PREPARATIONS in Class 5
16

17

18
     Reg. No. 5783282             CLOROX                      Filed: June 1, 2018
19   ALL PURPOSE CLEANING                                     Registered: June 18, 2019
     PREPARATIONS; DISPOSABLE
20   WIPES IMPREGNATED WITH
     CLEANSING CHEMICALS OR
21
     COMPOUNDS FOR HOUSEHOLD
22   USE; LAUNDRY BLEACH in Class
     3
23   ALL-PURPOSE DISINFECTANTS;
     DISPOSABLE WIPES
24   IMPREGNATED WITH
     DISINFECTING CHEMICALS OR
25
     COMPOUNDS FOR HOUSEHOLD
26   USE in Class 5

27

28
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                    -8-
            Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 9 of 18



1    Colemerg’s Infringement of Clorox’s Trademarks

2           16.     Beginning at some time in the past and continuing until the present, Colemerg has

3    promoted, distributed, offered, and sold disinfectant and anti-bacterial products bearing a diamond

4    design that imitates, infringes, and dilutes Clorox’s trademarks.

5           17.     In particular, Colemerg has promoted and sold disinfecting wipes and cleaning

6    products that bear nearly-identical replicas of the CLOROX DIAMOND Mark (the “Infringing

7    Products”) throughout the United States, including in this judicial district, via its website at

8    www.colemergproducts.com and third party retailers such as Walmart, Sears, and Meijer, where

9    Clorox products are also sold. These Infringing Products are likely to confuse consumers about the

10   source of Colemerg’s products and/or a relationship between Colemerg and Clorox.

11          18.     Colemerg’s founder and/or owner, Defendant Mehmet Tepe, has underscored

12   Colemerg’s use of its replica of the CLOROX DIAMOND Mark as a source identifier by applying to

13   register the mark at the United States Patent and Trademark Office, claiming exclusive ownership of

14   Colemerg’s infringing design. Further, the extent of Colemerg’s copying – including its imitation of

15   the look and feel of Clorox’s packaging, and even its addition of a sparkle embellishment in the corner

16   of its replica of Clorox’s CLOROX DIAMOND Mark – leaves no doubt that Colemerg has

17   deliberately sought to deceive consumers about Clorox’s involvement with the Infringing Products.

18          19.     Representative images of Colemerg’s Infringing Products follow:

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                                        -9-
           Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 10 of 18


     Infringing Products
1

2

3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27           20.   A side-by side comparison of an examples of the logos used on Colemerg’s Infringing

28   Products, with Clorox’s initial disinfecting wipes product, follows:
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                                - 10 -
            Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 11 of 18



1

2

3

4

5

6

7

8

9
10           21.    Colemerg has promoted, distributed, offered, and sold substantial quantities of the

11   Infringing Products, and has obtained and continues to obtain substantial profits from these sales.

12           22.    Colemerg’s unauthorized use of Clorox’s CLOROX DIAMOND Mark is likely to

13   deceive, confuse, and mislead actual and prospective consumers regarding the source of the

14   Infringing Products, including whether the Infringing Products are genuine Clorox products, and/or

15   whether Clorox has sponsored, authorized, or is somehow affiliated with Colemerg. Such

16   consumers are likely to be deceived, confused, and mislead before, during and after purchase.

17   Clorox, consequently, has no alternative but to protect its goodwill and famous trademarks by

18   obtaining an injunction against Colemerg’s further promotion, distribution, offer, and sale of the

19   Infringing Products.

20          23.     Colemerg’s actions have caused and will cause Clorox irreparable harm for which

21   money damages and other remedies are inadequate. Unless Colemerg is restrained by this Court, it

22   will continue and/or expand its illegal activities and otherwise continue to cause great and irreparable

23   damage and injury to Clorox by, among other things:

24                  a.      Depriving Clorox of its statutory rights to use and control use of its

25                          trademarks;

26                  b.      Creating a likelihood of confusion, mistake, and deception among

27                          consumers and the trade as to the source of the Infringing Products;

28                  c.      Causing the public falsely to associate Clorox with Colemerg and/or its
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                                      - 11 -
            Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 12 of 18



1                           products, or vice versa;

2                   d.      Causing incalculable and irreparable damage to Clorox’s goodwill and

3                           the CLOROX DIAMOND Mark, and diluting the capacity of its

4                           CLOROX DIAMOND Mark to differentiate Clorox’s products from

5                           others; and

6                   e.      Causing Clorox to lose sales of its genuine cleaning, sanitizing and anti-

7                           bacterial products.

8           24.     Accordingly, in addition to other relief sought, Clorox is entitled to injunctive relief

9    against Colemerg and all persons acting in concert with it.

10                                             FIRST CLAIM
                                FEDERAL TRADEMARK INFRINGEMENT
11                               (15 U.S.C. §§ 1114-1117; Lanham Act § 32)
12          25.     Clorox realleges and incorporates by reference each of the allegations contained in
13   paragraphs 1 through 22 of this Complaint.
14          26.     Clorox’s registration of its CLOROX DIAMOND Mark on the USPTO’s principal
15   register is conclusive evidence that Clorox has the exclusive right to use its CLOROX DIAMOND
16   Mark in and throughout the United States in connection with their respective claimed goods.
17          27.     Without Clorox’s consent, Colemerg is using, in connection with the sale, offering for
18   sale, distribution, or advertising of its products – and Mr. Tepe sought register – designs that infringe
19   upon Clorox’s registered CLOROX DIAMOND Mark .
20          28.     Colemerg’s unauthorized use of and application to register its copy-cat diamond logo
21   falsely indicates to consumers, and is likely to cause consumers to mistakenly believe, that the
22   Infringing Products are in some manner connected with, sponsored by, affiliated with, related to, or
23   approved by Clorox.
24          29.     These acts of trademark infringement have been committed with the intent to cause
25   confusion, mistake, or deception, cause harm to Clorox and consumers, and are in violation of
26   15 U.S.C. § 1114.
27          30.     As a direct and proximate result of Colemerg’s infringing activities, Clorox is entitled
28   to recover Colemerg’s unlawful profits and Clorox’s substantial damages under 15 U.S.C. 1117(a).
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                                         - 12 -
            Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 13 of 18



1           31.     Colemerg’s infringement of Clorox’s CLOROX DIAMOND Mark is an exceptional

2    case and was intentional, entitling Clorox to treble the amount of its damages and Colemerg’s profits,

3    and to an award of attorneys’ fees under 15 U.S.C. §§ 1117(a).

4           32.     Clorox has been, is now, and will be irreparably harmed by Colemerg’s infringement

5    and, unless enjoined by the Court pursuant to 15 U.S.C. 1116(a), Colemerg will continue to infringe

6    the CLOROX DIAMOND Mark. There is no adequate remedy at law for the harm caused by the acts

7    of infringement alleged herein.

8                                              SECOND CLAIM
                                     FEDERAL UNFAIR COMPETITION
9                             (False Designation of Origin and False Description)
                                   (15 U.S.C. § 1125(a); Lanham Act § 43(a))
10          33.     Clorox realleges and incorporates by reference each of the allegations contained in
11   paragraphs 1 through 30 of this Complaint.
12          34.     Colemerg’s use of the CLOROX DIAMOND Mark tends falsely to describe its
13   products within the meaning of 15 U.S.C. § 1125(a)(1). Colemerg’s conduct is likely to cause
14   confusion, mistake, or deception by or in the public as to the affiliation, connection, association,
15   origin, sponsorship, or approval of Colemerg’s products to the detriment of Clorox and consumers and
16   in violation of 15 U.S.C. § 1125(a)(1).
17          35.     As a direct and proximate result of Colemerg’s infringing activities, Clorox is entitled
18   to recover Colemerg’s unlawful profits and Clorox’s substantial damages under 15 U.S.C. § 1117(a).
19          36.     Colemerg’s infringement of Clorox’s CLOROX DIAMOND Mark is an exceptional
20   case and was intentional, entitling Clorox to treble the amount of its damages and Colemerg’s profits,
21   and to an award of attorneys’ fees under 15 U.S.C. § 1117(a).
22          37.     Clorox is entitled to injunctive relief pursuant to 15 U.S.C. § 1116(a).
23
                                                THIRD CLAIM
24                              FEDERAL DILUTION OF FAMOUS MARKS
                                  (Trademark Dilution Revision Act of 2006)
25                                 (15 U.S.C. § 1125(c); Lanham Act § 43(c))

26          38.     Clorox realleges and incorporates by reference each of the allegations contained in

27   paragraphs 1 through 35 of this Complaint.

28          39.     Clorox’s CLOROX DIAMOND Mark is distinctive and famous within the meaning of
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                                        - 13 -
            Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 14 of 18



1    the Trademark Dilution Revision Act of 2006, 15 U.S.C. § 1125(c), and was distinctive and famous

2    prior to Colemerg’s conduct as alleged in this Complaint.

3           40.     Colemerg’s conduct is likely to cause dilution of the CLOROX DIAMOND Mark by

4    diminishing its distinctiveness in violation of the Trademark Dilution Revision Act of 2006, 15 U.S.C.

5    § 1125(c).

6           41.     Clorox is entitled to injunctive relief pursuant to 15 U.S.C. §§ 1116(a) and 1125(c).

7                                            FOURTH CLAIM
                    CALIFORNIA TRADEMARK INFRINGEMENT AND DILUTION
8                 (Cal. Bus. & Prof. Code §§ 14200 et seq.; Cal. Bus. & Prof. Code § 14247)
9           42.     Clorox realleges and incorporates by reference each of the allegations contained in

10   paragraphs 1 through 39 of this Complaint.

11          43.     Clorox owns registered and common law rights in its CLOROX DIAMOND Mark .

12          44.     Colemerg is using – and Mr. Tepe sought to register – an imitation of the CLOROX

13   DIAMOND Mark without the consent of Clorox in connection with goods that are identical to

14   Clorox’s.

15          45.     Clorox’s CLOROX DIAMOND Mark became famous long before Colemerg began

16   using its infringing logo.

17          46.     Colemerg’s use of and application to register an imitation of the CLOROX DIAMOND

18   Mark is likely to cause consumer confusion about the source of Colemerg’s goods or about a

19   relationship between Clorox and Colemerg, and dilution of Clorox’s marks, in violation of California

20   Business & Professions Code §§ 14200 et seq., and California Business & Professions Code § 14247.

21          47.     Colemerg infringed and diluted the CLOROX DIAMOND Mark with knowledge and

22   intent to cause confusion, mistake, or deception.

23          48.     Colemerg’s conduct is aggravated by that kind of willfulness, wantonness, malice, and

24   conscious indifference to the rights and welfare of Clorox, for which California law allows the

25   imposition of exemplary damages.

26          49.     Pursuant to California Business & Professions Code §§ 14247 and 14250, Clorox is

27   entitled to injunctive relief and damages in the amount of three times Colemerg’s profits and three

28   times all damages suffered by Clorox by reason of Colemerg’s manufacture, use, display, or sale of
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                                       - 14 -
            Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 15 of 18



1    infringing goods.

2                                             FIFTH CLAIM
                                   CALIFORNIA UNFAIR COMPETITION
3                                     (Cal. Bus. & Prof. Code § 17200)
4           50.     Clorox realleges and incorporates by reference each of the allegations contained in

5    paragraphs 1 through 47 of this Complaint.

6           51.     Colemerg’s conduct constitutes “unlawful, unfair or fraudulent business act[s] or

7    practice[s] and unfair, deceptive, untrue or misleading advertising” within the meaning of California

8    Business & Professions Code Section 17200.

9           52.     As a consequence of Colemerg’s actions, Clorox is entitled to injunctive relief

10   preventing the conduct alleged in this Complaint.

11                                        PRAYER FOR JUDGMENT
12          WHEREFORE, Clorox prays that this Court grant it the following relief:

13          1.      Adjudge that Clorox’s CLOROX DIAMOND Mark has been infringed by Colemerg in

14   violation of Clorox’s rights under common law, 15 U.S.C. § 1114, and/or California law;

15          2.      Adjudge that Colemerg has competed unfairly with Clorox in violation of Clorox’s

16   rights under common law, 15 U.S.C. § 1125(a), and/or California law;

17          3.      Adjudge that Colemerg’s activities are likely to dilute Clorox’s famous CLOROX

18   DIAMOND Mark in violation of Clorox’s rights under common law, 15 U.S.C. § 1125(c), and/or

19   California law;

20          4.      Adjudge that Colemerg and its agents, employees, attorneys, successors, assigns,

21   affiliates, and joint venturers and any person(s) in active concert or participation with it, and/or any

22   person(s) acting for, with, by, through or under it, be enjoined and restrained at first during the

23   pendency of this action and thereafter permanently from:

24                  a.      Manufacturing, producing, sourcing, importing, exporting, selling,

25                          buying, offering for sale, distributing, licensing, advertising, or

26                          promoting any goods or services, using any words, symbols or designs

27                          that so resemble the CLOROX DIAMOND Mark as to be likely to

28                          cause confusion, mistake or deception, on or in connection with any
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                                           - 15 -
            Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 16 of 18



1                           product that is not authorized by or for Clorox, including without

2                           limitation the CLOROX DIAMOND Mark, or any other approximation

3                           of Clorox’s trademarks;

4                   b.      Using any word, term, name, symbol, device, or combination thereof,

5                           including without limitation, the CLOROX DIAMOND Mark , that

6                           causes or is likely to cause confusion, mistake, or deception as to the

7                           affiliation or association of Colemerg or its products with Clorox or as

8                           to the origin of Colemerg’s goods, or any false designation of origin,

9                           false or misleading description or representation of fact, or any false or

10                          misleading advertising;

11                  c.      Claiming trademark rights in the CLOROX DIAMOND Mark or any

12                          other word, symbol, or design that is confusingly similar to the

13                          CLOROX DIAMOND Mark , including by applying now or in the

14                          future for federal registration of trademarks comprising the CLOROX

15                          DIAMOND Mark or any other word, symbol, or design that is similar to

16                          the CLOROX DIAMOND Mark;

17                  d.      Further infringing the rights of Clorox in and to any of its trademarks, or

18                          otherwise damaging Clorox’s goodwill or business reputation;

19                  e.      Further diluting Clorox’s famous trademarks;

20                  f.      Otherwise competing unfairly with Clorox in any manner; and

21                  g.      Continuing to perform in any manner whatsoever any of the other acts

22                          complained of in this Complaint;

23          5.      Adjudge that Colemerg is prohibited from applying to register any other trademark or

24   service mark which is likely to be confused with, or that dilutes the distinctive quality of, the

25   CLOROX DIAMOND Mark;

26          6.      Adjudge that Colemerg be required immediately to supply Clorox’s counsel with a

27   complete list of individuals and entities from whom or which it purchased, and to whom or which it

28   sold, offered for sale, distributed, advertised or promoted, Infringing Products as alleged in this
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                                           - 16 -
            Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 17 of 18



1    Complaint;

2              7.    Adjudge that Colemerg be required immediately to deliver to Clorox’s counsel its

3    entire inventory of infringing products, including without limitation, cleaning products, packaging,

4    labeling, advertising and promotional material, and all plates, patterns, files and other material for

5    producing or printing its infringing designs and logos, that are in its possession or subject to its control

6    and that infringe Clorox’s trademarks as alleged in this Complaint;

7              8.    Adjudge that Colemerg, within thirty (30) days after service of the judgment demanded

8    herein, be required to file with this Court and serve upon Clorox’s counsel a written report under oath

9    setting forth in detail the manner in which it has complied with the judgment;

10             9.    Adjudge that Clorox recover from Colemerg its damages and lost profits, and

11   Colemerg’s profits, in an amount to be proven at trial, as well as punitive damages under California

12   law;

13             10.   Adjudge that Colemerg be required to account for any profits that are attributable to its

14   illegal acts, and that Clorox be awarded (1) Colemerg’s profits and (2) all damages sustained by

15   Clorox, under 15 U.S.C. § 1117, plus prejudgment interest;

16             11.   Adjudge that the amounts awarded to Clorox pursuant to 15 U.S.C. § 1117 shall be

17   trebled;

18             12.   Order an accounting of and impose a constructive trust on all of Colemerg’s funds and

19   assets that arise out of its infringing activities;

20             13.   Adjudge that Clorox be awarded its costs and disbursements incurred in connection

21   with this action, including Clorox’s reasonable attorneys’ fees and investigative expenses; and

22             14.   Adjudge that all such other relief be awarded to Clorox as this Court deems just and

23   proper.

24   Dated: February 3, 2021                               Respectfully submitted,
25                                                         KILPATRICK TOWNSEND & STOCKTON LLP
26
                                                           By: /s/Ryan Bricker
27                                                                               Ryan Bricker

28                                                         Attorneys for Plaintiff
                                                           THE CLOROX PRODUCTS COMPANY
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                                         - 17 -
           Case 3:21-cv-00855-AGT Document 1 Filed 02/03/21 Page 18 of 18



1                                         DEMAND FOR JURY TRIAL
2           The Clorox Company demands that this action be tried to a jury.

3    Dated: February 3, 2021                        Respectfully submitted,
4                                                   KILPATRICK TOWNSEND & STOCKTON LLP
5

6                                                   By:                /s/ Ryan Bricker
                                                                           Ryan Bricker
7
                                                    Attorneys for Plaintiff
8                                                   THE CLOROX PRODUCTS COMPANY
9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT
     CASE NO. 21-cv-855
                                                                                          - 18 -
